UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4315


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL SCOTT BUGHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00304-TDS-1)


Submitted:   November 20, 2013            Decided:   December 18, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael           Scott     Bugher       appeals          his     conviction         and

sixty-month       sentence        imposed       following          his       guilty       plea    to

receiving     child           pornography,          in     violation          of     18       U.S.C.

§ 2252A(a)(2)       (2012).           Bugher’s           counsel      has     filed       a    brief

pursuant     to     Anders       v.     California,             386 U.S. 738      (1967),

concluding that there are no meritorious grounds for appeal.

Bugher was notified of his right to file a supplemental pro se

brief but has not done so.                   Following careful review of the

record, we affirm.

            Before       accepting       Bugher’s          guilty      plea,       the    district

court conducted a thorough plea colloquy, fully complying with

Fed. R. Crim. P. 11 and ensuring that Bugher’s plea was knowing

and voluntary and supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir.   1991).           The    district     court          subsequently            followed      all

necessary     procedural          steps     in       sentencing             Bugher,       properly

calculating       the    Guidelines       range,          considering         the     18      U.S.C.

§ 3553(a)     (2012)          factors     and       the     parties’          arguments,         and

providing     an    individualized           assessment            based       on     the      facts

presented.        See Gall v. United States, 552 U.S. 38, 51 (2007).

Bugher’s     below-Guidelines            sentence          is    presumed          substantively

reasonable on appeal, and he has not met his burden to rebut

this presumption.             See United States v. Susi, 674 F.3d 278, 289

                                                2
(4th Cir. 2012); United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006).

             In accordance with Anders, we have reviewed the record

and have found no meritorious grounds for appeal.                      We therefore

affirm the district court’s judgment.                    This court requires that

counsel inform Bugher, in writing, of the right to petition the

Supreme     Court    of   the    United   States      for   further    review.     If

Bugher requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

Bugher.

             We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented    in    the   materials

before    this   court    and     argument       would   not   aid   the    decisional

process.



                                                                              AFFIRMED




                                             3